Cite as 2014 Ark. 317

                SUPREME COURT OF ARKANSAS
                                        No.   D-12-459

STARK LIGON, AS EXECUTIVE                          Opinion Delivered June   26, 2014
DIRECTOR OF THE SUPREME
COURT     COMMITTEE      ON                        MOTION FOR JUDGMENT ON THE
PROFESSIONAL CONDUCT                               PLEADINGS AND FOR ENTRY OF
                  PETITIONER                       FINAL ORDER OF DISBARMENT OR
                                                   ALTERNATIVELY FOR A SHOW
V.                                                 CAUSE HEARING AS TO WHY
                                                   JUDGMENT SHOULD NOT BE
H E A T H E R P A T R I C E                        ENTERED
HOGROBROOKS, ARKANSAS BAR
NO. 92029
               RESPONDENT
                                                   MOTION FOR JUDGMENT ON THE
                                                   PLEADINGS AND FOR ENTRY OF
                                                   FINAL ORDER OF DISBARMENT
                                                   GRANTED.


                                       PER CURIAM

       Stark Ligon, as Executive Director of the Arkansas Supreme Court Committee on

Professional Conduct, petitions this court to impose the sanction of disbarment against

attorney Heather Patrice Hogrobrooks.

       On August 27, 2012, pursuant to Arkansas Supreme Court Procedures Regulating

Professional Conduct, section 13, we assigned Special Judge John Cole to preside over

disbarment proceedings involving Heather Patrice Hogrobrooks. Judge Cole found that Ms.

Hogrobrooks committed serious misconduct that warranted disbarment. Judge Cole’s

findings of fact and conclusions of law were filed with this court, along with the transcript and

record of the proceedings.        Briefing commenced and pursuant to section 13(D),
                                    Cite as 2014 Ark. 317

Ms. Hogrobrooks was to file the opening brief, which was due to be filed by January 20,

2014. Ms. Hogrobrooks obtained an extension of time and thereafter had until March 6,

2014, to file her brief. Ms. Hogrobrooks tendered her brief on March 17, 2014, but it was

rejected as non-compliant. On March 24, 2014, Ms. Hogrobrooks filed a “petition for

information regarding the status of appeal” but has filed nothing with this court since that

time.

        Pursuant to section 13, the findings of fact and conclusions of law of the special judge

are accepted by this court unless clearly erroneous. Here, Ms. Hogrobrooks failed to file a

brief in compliance with section 13(D). By failing to file an abstract and brief, this court’s

review is limited to Judge Cole’s findings of fact and conclusions of law. There being nothing

before this court to show Judge Cole’s findings of fact to be clearly erroneous, we grant

petitioner’s request for a final order disbarring Ms. Hogrobrooks. Her name is ordered

removed from the registry of attorneys licensed by the State of Arkansas. She is barred and

enjoined from the practice of law in this state.

        Order of disbarment granted.

        Stark Ligon, Executive Director, by: Michael E. Harmon, Deputy Director, for

petitioner.

        Heather Patrice Hogrobrooks, pro se respondent.




                                               2